Citation Nr: 1107715	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  05-06 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a disability of the 
upper back.

2.  Entitlement to service connection for a right elbow 
disability.

3.  Entitlement to service connection for a left shoulder 
disability.

4.  Entitlement to service connection for a right shoulder 
disability.

5.  Entitlement to service connection for rheumatoid arthritis.

6.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD).

7.  Entitlement to service connection for a gynecological 
disability.

8.  Entitlement to an initial compensable evaluation from 
February 1, 2002 through February 7, 2010 and in excess of 10 
percent beginning February 8, 2010 for service-connected 
degenerative joint disease of the right knee. 

9.  Entitlement to an initial compensable evaluation from 
February 1, 2002 through February 7, 2010 and in excess of 10 
percent beginning February 8, 2010 for service-connected 
degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty for over 24 years and retired 
in January 2002.  

In March 2007, the Board of Veterans' Appeals (Board) granted 
service connection for tinnitus, denied service connection for a 
disorder of the eyes manifested by blurred vision and for hearing 
loss of the left ear, and remanded the issues currently on appeal 
to the Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO) for additional development.  A September 
2010 rating decision granted separate 10 percent ratings for each 
of the service-connected knee disabilities, effective February 8, 
2010.  The Veteran continued her appeal on these issues.  

The Veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in April 2006, and a transcript of 
the hearing is of record.

The issues of service connection for disability of the upper 
back, a right elbow disability, a left shoulder disability, a 
right shoulder disability, GERD, and a gynecological disability 
are REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further action 
is required.


FINDINGS OF FACT

1.  All known and available service medical records have been 
obtained; the Veteran has been advised under the facts and 
circumstances of this case as to the evidence which would 
substantiate her claims for service connection for rheumatoid 
arthritis and for an initial compensable evaluation from February 
1, 2002 through February 7, 2010 and in excess of 10 percent 
beginning February 8, 2010 for service-connected degenerative 
joint disease of each knee; and she has otherwise been assisted 
in the development of her claims.

2.  The Veteran's statements that she currently has rheumatoid 
arthritis due to service are not competent.

3.  The September 2008 conclusion by a VA examiner, based on 
physical examination and a review of the claims files, that the 
Veteran does not have rheumatoid arthritis is competent, 
credible, and highly probative evidence.

4.  The Veteran does not currently have rheumatoid arthritis that 
is causally related to service.

5.  Range of motion of each knee was from 0 to more than 130 
degrees on examination in August 2008 and from 0 to 110 degrees 
on examination in February 2010.

CONCLUSIONS OF LAW

1.  The criteria for service connection for rheumatoid arthritis 
are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  The criteria for an initial compensable rating from February 
1, 2002 to February 7, 2010 and in excess of 10 percent beginning 
February 8, 2010 for service-connected right knee disability are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5019 (2010).

3.  The criteria for an initial compensable rating from February 
1, 2002 to February 7, 2010 and in excess of 10 percent beginning 
February 8, 2010 for service-connected left knee disability are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes enacted by 
Congress and published in Title 38, United States Code ("38 
U.S.C.A."); regulations promulgated by VA under the law and 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.) and the 
Court of Appeals for Veterans Claims (as noted by citations to 
"Vet. App").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).


Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2008); see 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

After having carefully reviewed the record on appeal, the Board 
has concluded that the notice requirements of VCAA have been 
satisfied.  

This case involves a rebuilt claims file.  When service treatment 
records are lost or missing, VA has a heightened obligation to 
satisfy the duty to assist.  In this case, the Veteran's claims 
file, which included her service treatment records, has been 
lost.  In such circumstances, VA also has a heightened duty "to 
consider the applicability of the benefit of the doubt rule, to 
assist the claimant in developing the claim, and to explain its 
decision ...."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See 
also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  However, the Veteran's 
service treatment records appear to have been available when she 
was examined in August 2008.
No presumption, either in favor of the claimant or against VA, 
arises when there are lost or missing service records.  See 
Cromer v. Nicholson, 19 Vet. App. at 217-18 (Court declined to 
apply "adverse presumption" against VA where records had been 
lost or destroyed while in Government control because bad faith 
or negligent destruction of the documents had not been shown).

Attempts by the RO to rebuild the claims file have been futile.  
In August 2009, the RO conducted a thorough search of VA regional 
offices and was unable to locate the Veteran's claims file.  
Additionally, in August and September 2009, the Veteran was 
informed that the claims folder was being rebuilt and she was 
requested to submit any pertinent information in her possession.  
Therefore, there is no basis for any additional attempts to 
rebuild the claims file, as this would be pointless.  See 38 
C.F.R. § 3.159(c)(2) and (3). 

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  According to the Board's 
March 2007 decision, a letter was sent to the Veteran in November 
2002, prior to adjudication, informing her of the requirements  
to establish entitlement to service connection.  Service 
connection was subsequently granted for a left knee disability by 
rating decision in June 2003 and for a right knee disability by 
rating decision in December 2004.  

VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate newly raised or "downstream" issues, 
such as the claims for increased compensation following the 
initial grant of service connection for a disability, in response 
to notice of its decision on a claim for which VA has already 
given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003).  The appropriate notice has been given in 
this case with respect to the increased rating claims.

In accordance with the requirements of VCAA, the above-noted 
letters informed the Veteran what evidence and information she 
was responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional private 
medical evidence was subsequently added to the claims file after 
the letter. 

Although the Veteran was not provided a letter that specifically 
discussed effective dates, see Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), she has been afforded a meaningful 
opportunity to participate effectively in the processing of her 
claims, including at her April 2006 videoconference hearing; 
moreover, as the claims for service connection for rheumatoid 
arthritis and the increased rating claims addressed below are 
being denied, it is not prejudicial to the Veteran for the Board 
to proceed to finally decide this appeal despite any inadequate 
notice because the denial renders the content of the notice moot.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  A VA examination relevant to the 
claim for rheumatoid arthritis was conducted in August 2008 and 
an examination relevant to the increased rating claims was 
conducted in February 2010.

The Board concludes that all available evidence that is pertinent 
to the claims decided has been obtained and that there is 
sufficient medical evidence on file on which to make a decision 
on the claims.  The Veteran has been given ample opportunity to 
present evidence and argument in support of her claims, including 
at her April 2006 videoconference hearing.  The Board 
additionally finds that general due process considerations have 
been complied with by VA.  See 38 C.F.R. § 3.103 (2010).

Analyses of the Claims

Service Connection Claim

The Veteran seeks service connection for rheumatoid arthritis.  
She has contended that she has had symptoms indicative of 
rheumatoid arthritis since service.  Because the postservice 
evidence does not show rheumatoid arthritis and the August 2008 
nexus opinion is against the claim, the preponderance of the 
evidence is against the claim and the appeal will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for disability shown after service, when all of 
the evidence, including that pertinent to service, shows that it 
was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

As previously noted, the Veteran's service treatment records are 
currently missing but were on file when she was examined by VA in 
August 2008.  

The Veteran testified in support of her service connection claim 
at a videoconference hearing in April 2006.  

After review of the claims files and examination of the Veteran, 
the examiner on VA evaluation in August 2008 noted that there was 
no mention in the medical records of rheumatoid arthritis or 
swollen or inflamed joints.  The examiner concluded that there 
was nothing in the Veteran's history or in the examination 
findings to suggest that the Veteran has rheumatoid arthritis.  

The other private and VA treatment records on file, which are 
dated from April 2002 to June 2010, do not contain any complaints 
or findings indicative of rheumatoid arthritis.

The Board must determine the value of all evidence submitted, 
including lay and medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally 
involves a 3-step inquiry.  First, the Board must determine 
whether the evidence comes from a "competent" source.  The 
Board must then determine if the evidence is credible, or worthy 
of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) 
(Observing that once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible).  
The third step of this inquiry requires the Board to weigh the 
probative value of the proffered evidence in light of the 
entirety of the record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.  
Lay evidence may be competent and sufficient to establish a 
diagnosis of a condition when:

(1) a layperson is competent to identify the medical 
condition (i.e., when the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a 
form of cancer);

(2) the layperson is reporting a contemporaneous medical 
diagnosis, or;

 (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow 
seeking service connection for cause of death of her husband, the 
Veteran, the Court holding that medical opinion not required to 
prove nexus between service connected mental disorder and 
drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have 
generally held that a layperson is not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183 (1997).  In certain instances, however, lay evidence has 
been found to be competent with regard to a disease with "unique 
and readily identifiable features" that is "capable of lay 
observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 
(2007) (concerning varicose veins); see also Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated 
shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) 
(tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  
Laypersons have also been found to not be competent to provide 
evidence in more complex medical situations.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the 
Board must then weigh its probative value.  In this function, the 
Board may properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-
512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) 
(holding that the Board has the "authority to discount the 
weight and probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence"). 

While the Veteran is competent to report her complaints of joint 
pain, she is not competent to diagnose the disorder, or report 
that she has rheumatoid arthritis due to service.  Laypersons are 
not competent to provide evidence in complex medical situations.  
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Instead, competent medical evidence is required.  Such evidence 
is that provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions.  Competent medical evidence may also include 
statements conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific articles 
and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Generally, the degree of probative value which may be attributed 
to a medical opinion issued by a VA or private treatment provider 
is weighed by such factors as its thoroughness and degree of 
detail, and whether there was review of the Veteran's claims 
file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also 
significant is whether the examining medical provider had a 
sufficiently clear and well-reasoned rationale, as well as a 
basis in objective supporting clinical data.  Bloom v. West, 12 
Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 
(1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) 
(rejecting medical opinions that did not indicate whether the 
physicians actually examined the Veteran, did not provide the 
extent of any examination, and did not provide any supporting 
clinical data).  The Court has held that a bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record. Miller v. West, 11 
Vet. App. 345 (1998).

In order for a medical opinion to be probative, the medical 
examiner must have correct information regarding the relevant 
facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008), Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing 
that the evaluation of medical evidence involves inquiry into, 
inter alia, the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches); see 
Shipwash v. Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 
Vet.App. 332 (1995) (regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full access 
to and review of the Veteran's claims folder); but see  D'Aries 
v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not 
necessary for a VA medical examiner to specify review of the 
claims folder where it is clear from the report that the examiner 
has done so and is familiar with the claimant's extensive medical 
history).
The Board finds the August 2008 medical opinion against the claim 
to be competent and probative because it is from a physician who 
has based the opinion on a review of the claims file and 
examination of the Veteran.  

The Board has considered the April 2006 testimony and the written 
statements by and on behalf of the Veteran in support of her 
claim for rheumatoid arthritis.  While she has contended, 
including at her April 2006 hearing, that she was told in service 
that she has arthritis, possible rheumatoid, she is not competent 
to provide an opinion on whether she has a disability such as 
rheumatoid arthritis and, if so, the etiology of the disability.  
Consequently, service connection for rheumatoid arthritis must be 
denied.

Finally, in reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance of 
the evidence is against the service connected claim denied above, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


Increased Rating Claims

The Veteran was granted service connection for left knee 
disability by rating decision in June 2003 and service connection 
for right knee disability by rating decision in December 2004; 
she was assigned a noncompensable rating for each knee effective 
February 1, 2002 and a 10 percent rating for each knee effective 
February 8, 2010.  

The Veteran contends that the service-connected disabilities at 
issue are more  disabling than is reflected by the currently 
assigned ratings.  Because each knee disability is not shown to 
manifest the symptomatology required for a higher rating under 
the rating schedule, and VA is obligated to only apply the 
applicable rating schedule to disability rating claims, the 
claims for a compensable rating for each knee from February 1, 
2002 through February 7, 2010 and a rating in excess of 10 
percent for each knee beginning February 8, 2010 will be denied.  
Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).  

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 
(2010).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  

In considering the severity of a disability it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

While the Veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service connection 
has already been established, and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, where the Veteran is appealing the initial assignment of 
a disability rating, as in this case, the severity of the 
disability is to be considered during the entire period from the 
initial assignment of the evaluation to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).  

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection of 
parts of the system, to perform the normal working movements of 
the body with normal excursion, strength, speed, coordination, 
and endurance.  Functional loss may be due to the absence of part 
or all of the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective innervation, or 
other pathology, or may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40 (2010).

38 C.F.R. § 4.45 provides that factors of disability involving a 
joint reside in reductions of its normal excursion of movements 
in different planes of motion and therefore, inquiry will be 
directed to such considerations as weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); excess fatigability; and 
incoordination (impaired ability to execute skilled movements 
smoothly).  38 C.F.R. § 4.45 (2010).

The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain "on 
use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

In the selection of diagnostic codes assigned to disabilities, 
injuries will generally be represented by the number assigned to 
the residual condition on the basis of which the rating is 
determined.  With injuries and diseases, preference is to be 
given to the number assigned to the injury or disease itself; if 
the rating is determined on the basis of residual conditions, the 
number appropriate to the residual condition will be added, 
preceded by a hyphen.  38 C.F.R. § 4.27 (2010).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  One diagnostic 
code may be more appropriate than another based on such factors 
as an individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 
(1993).

Diagnostic Code 5010 states that arthritis due to trauma, which 
is established by X-ray findings, is to be rated as degenerative 
arthritis, which is rated under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2010).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, the applicable 
Diagnostic Code for degenerative arthritis, refers to the 
limitation of motion Diagnostic Codes for the specific joint or 
joints involved.  A 10 percent rating will be for application for 
such major joint or group of minor joints affected by limitation 
of motion.  Limitation of motion needs to be objectively shown by 
findings such as swelling, muscle spasm, or painful motion.  In 
the absence of limitation of motion, a 10 percent evaluation is 
warranted for x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups and a 20 percent 
evaluation is warranted with x-ray evidence of involvement of 2 
or more major joints or 2 or more minor joints with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2010).

Diagnostic Code 5019 involves bursitis and is to be rated on 
limitation of motion as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5019 (2010).

Diagnostic Code 5256 provides that favorable ankylosis of either 
knee warrants a 30 percent evaluation.  Ankylosis is considered 
to be favorable when the knee is fixed in full extension, or in 
slight flexion at an angle between 0 degrees and 10 degrees.  A 
40 percent evaluation requires that the knee be fixed in flexion 
at an angle between 10 degrees and 20 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5256 (2010).

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 12 
Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).

Diagnostic Code 5257 provides ratings for impairment of the knee 
that includes recurrent subluxation or lateral instability. 
Slight recurrent subluxation or lateral instability of the knee 
is rated 10 percent disabling; moderate recurrent subluxation or 
lateral instability of the knee is rated 20 percent disabling; 
and severe recurrent subluxation or lateral instability of the 
knee is rated 30 percent disabling. 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2010).

Diagnostic Code 5258 grants a 20 percent evaluation for 
dislocation of semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  38 C.F.R. § 
4.71a, Diagnostic Code 5258 (2010).

Diagnostic Code 5259 grants a 10 percent evaluation for removal 
of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259 (2010).

Diagnostic Code 5260, limitation of flexion of the leg, provides 
a noncompensable rating if flexion is limited to 60 degrees, a 10 
percent rating where flexion is limited to 45 degrees, a 20 
percent rating where flexion is limited to 30 degrees, and a 
maximum 30 percent rating if flexion is limited to 15 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).  

Diagnostic Code 5261, limitation of extension, of the leg 
provides a non-compensable rating if extension is limited to five 
degrees, a 10 percent rating if limited to 10 degrees, a 20 
percent rating if limited to 15 degrees, a 30 percent rating if 
limited to 20 degrees, a 40 percent rating if limited to 30 
degrees, and a 50 percent rating if limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261; see also 38 C.F.R. § 4.71, 
Plate II (2010) (showing normal flexion and extension as between 
0 degrees and 140 degrees).  

Under Diagnostic Code 5262, a 40 percent is assigned for nonunion 
of the tibia and fibula with loose motion and requiring a brace; 
a 30 percent rating is assigned for malunion with marked knee or 
ankle disability and a 20 percent is assigned for moderate knee 
or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 
(2010).

November and December 2007 treatment records from Atlanta 
Orthopedics reveal a diagnosis of left knee pain/chondromalacia 
patella.

The Veteran complained on VA evaluation in August 2008 of knee 
pain.  It was noted that there was motion of each knee from 0 to 
greater than 130 degrees without pain, effusion, or crepitus.  X-
rays of the knees showed mild degenerative changes.

The Veteran complained on VA evaluation of the knees in February 
2010 of bilateral knee pain, weakness, stiffness, and lack of 
endurance.  She did not have giving way, locking, subluxation, 
effusion, or fatigability.  She noted frequent flare-ups, 
alleviated by Ibuprofen.  There was no instability, 
incapacitation, or ankylosis.  Examination revealed motion of 
each knee from 0 to 110 degrees, with pain beginning at 90 
degrees.  There was no additional limitation of motion on 
repetitive testing.  Degenerative arthritis of the knees was 
diagnosed.  It was noted that the Veteran's knee disabilities did 
not affect her occupational functioning but that she could not 
run, squat, or exercise.

In order to warrant a compensable rating for arthritis of the 
knee, there would need to be limitation of motion evidenced by 
pain.  Because the medical evidence prior to VA examination in 
February 2010 shows motion from 0 to more than 130 degrees 
without pain, a compensable evaluation is not warranted for 
either knee disability under Diagnostic Code 5260 or 5261 prior 
to February 2010.  

A compensable evaluation of 10 percent was warranted and assigned 
for each knee beginning February 8, 2010, the date of VA 
evaluation, because there is evidence of motion of each knee from 
0 to 110 degrees, with pain beginning at 90 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  A higher schedular 
evaluation is not warranted because this would require limitation 
of extension to more than 10 degrees or limitation of flexion to 
less than 45 degrees.  

In VAOPGCPREC 23-97, the VA General Counsel concluded that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010, 5257.  In this 
case, however, there is no medical evidence of joint instability.  
See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 
7 Vet. App. 36 (1994) (Observing that it is the Board's 
responsibility to evaluate the probative value of all evidence 
presented).  Consequently, a separate compensable evaluation is 
not warranted for instability of the right knee under Diagnostic 
Code 5257.   

As neither limitation of flexion nor extension of the right knee 
is severe enough to warrant a compensable evaluation under the 
rating schedule, a higher rating is not warranted for either knee 
disability based on VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2004), 
which involves rating compensable limitation of flexion and 
extension of the leg as separate disabilities under Diagnostic 
Codes 5260 and 5261.  

As previously noted, when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements 
and 38 C.F.R. § 4.45 provides that consideration also be given to 
weakened movement, excess fatigability and incoordination.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board finds that the medical evidence does not show knee 
symptomatology that, based on the factors noted in DeLuca, 
38 C.F.R. § 4.40, and 38 C.F.R. § 4.45, more nearly approximates 
the criteria for a higher evaluation during the appeal period for 
limitation of flexion or extension of the leg under Diagnostic 
Codes 5260 and 5261.  In fact, when examined by VA in August 2008 
and February 2010, there was no additional limitation of motion 
on repetitive testing.  

As there is no evidence of ankylosis, dislocation of semilunar 
cartilage, or malunion of the tibia and fibula, an evaluation in 
excess of 10 percent is also not warranted under another 
diagnostic code for the knee.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5258, 5262.

The Board must determine the value of all evidence submitted, 
including lay and medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally 
involves a 3-step inquiry.  First, the Board must determine 
whether the evidence comes from a "competent" source.  The 
Board must then determine if the evidence is credible, or worthy 
of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing 
that once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible).  The third 
step of this inquiry requires the Board to weigh the probative 
value of the proffered evidence in light of the entirety of the 
record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.  
Pertinent to a claim for an increased rating, lay testimony is 
competent when it  describes symptoms, which supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (holding that, in general, for the need for a VA 
examination to arise, a claimant would only need submit his 
competent testimony that symptoms, reasonably construed as 
related to the service-connected disability, have increased in 
severity since the last evaluation.).

After determining the competency and credibility of evidence, the 
Board must then weigh its probative value.  In this function, the 
Board may properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see 
Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the 
Board has the "authority to discount the weight and probative 
value of evidence in light of its inherent characteristics in its 
relationship to other items of evidence"). 

In this case, the Veteran is competent to report her knee 
symptoms, which include pain and difficulty running and 
exercising.  While her complaints are competent evidence, they 
have been considered in evaluating the knee disabilities at 
issue; however, VA evaluations have not shown the severity 
required for a higher schedular rating, as discussed above.  

Ordinarily, the Schedule will apply unless there are exceptional 
or unusual factors, which would render application of the 
schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2010).  

The schedular evaluations in this case are not inadequate.  
Ratings in excess of those assigned are provided for certain 
manifestations of each of the service-connected disorders at 
issue, but the medical evidence reflects that those 
manifestations are not present in this case.  See 38 C.F.R. § 4.1 
(2010).

The medical findings do not indicate that the Veteran's knee 
disabilities cause "marked" interference with employment.  In 
fact, it was reported in February 2010 that her knees did not 
affect her occupation.  There is also no evidence of frequent 
periods of hospitalization due to either knee disorder.  
Consequently, the Board finds that the criteria for referral for 
the assignment of an extraschedular evaluation for either knee 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995). 

As the preponderance of the evidence is against the increased 
rating claims denied above, the benefit-of-the-doubt doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for rheumatoid arthritis is denied.
An initial compensable rating from February 1, 2002 to February 
7, 2010 and a rating in excess of 10 percent beginning February 
8, 2010 for service-connected right knee disability is denied.

An initial compensable rating from February 1, 2002 to February 
7, 2010 and a rating in excess of 10 percent beginning February 
8, 2010 for service-connected left knee disability is denied.



REMAND

The issues of service connection for upper back disability, right 
elbow disability, left shoulder disability, right shoulder 
disability, and gynecological disability were remanded by the 
Board to the RO in March 2007 for a nexus opinion in which the 
examiner was to determine if the Veteran had a current disability 
due to service and to provide a rationale for each opinion.    

Although gynecological and musculoskeletal examinations were 
conducted in August 2008, these evaluations do not contain nexus 
opinions on whether the Veteran currently has an upper back 
disability, a right elbow disability, a left shoulder disability, 
a right shoulder disability, and/or a gynecological disability 
due to service.  With respect to the claim for GERD, no 
gastrointestinal examination has been conducted.  

The Courts have held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the terms 
of a remand, another remand for corrective action is required.  
Stegall v. West, 11 Vet. App. 268 (1998).  As indicated above, 
the Board finds that the RO did not adequately comply with the 
terms of the Board's March 2007 remand.  Id.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will request that the 
Veteran provide the names, addresses, and 
dates of treatment of all health care 
providers, both VA and non-VA, who have 
treated her for upper back disability, 
right elbow disability, left shoulder 
disability, right shoulder disability, 
gastrointestinal disability, and 
gynecological disability since June 2010, 
which is the date of the most recent 
treatment reports on file.  After securing 
the necessary authorization, the AMC/RO 
must attempt to obtain copies of any 
pertinent treatment records identified by 
the Veteran that have not been previously 
secured.  If VA is unsuccessful in 
obtaining any medical records identified by 
the Veteran, it must inform the Veteran of 
this and provide her an opportunity to 
submit copies of the outstanding medical 
records.  

2.  After the above has been completed, 
the AMC/RO must arrange for the review of 
the Veteran's claims file by the VA 
examiner who evaluated her in August 2008 
to obtain nexus opinions on the 
etiology of any upper back disability, 
right elbow disability, left shoulder 
disability, and right shoulder disability.  
If this health care provider is not 
available, the review will be conducted by 
another appropriate health care provider.  
The claims folder should be made available 
and reviewed by the health care provider.  
The following considerations will govern 
the opinion:

a. The claims folder and a copy 
of this remand will be made 
available to the reviewer for 
review in conjunction with the 
opinion, and the reviewer must 
specifically acknowledge receipt 
and review of these materials in 
any report generated.  

b. After reviewing the claims 
file, the reviewer must provide 
an opinion on whether the 
Veteran has an upper back 
disability, right elbow 
disability, left shoulder 
disability, and/or right 
shoulder disability that was 
either caused or aggravated by 
service or by service-connected 
bilateral knee disability.  

c. In all conclusions, the 
reviewer must identify and 
explain the medical basis or 
bases, with identification of 
the evidence of record.  If the 
reviewer is unable to make a 
determination without resorting 
to mere speculation, he/she 
should so state.  

d. If the reviewer responds to 
the above inquiry that he/she 
cannot so opine without resort 
to speculation, the AMC/RO will 
attempt to clarify whether there 
is evidence that must be 
obtained in order to render the 
opinion non-speculative and to 
obtain such evidence.  

e. If the reviewer concludes 
that additional examination is 
necessary to provide the above 
opinion, an examination will be 
conducted.  

f. If an examination is conducted, 
any necessary tests or studies must 
be performed, and all clinical 
findings will be reported in detail 
and correlated to a specific 
diagnosis.  All findings and 
conclusions should be set forth in a 
legible report.  A rationale must be 
offered for all conclusions.

3.  The AMC/RO will also arrange for the 
review of the Veteran's claims file by the 
VA examiner who provided a gynecological 
evaluation in August 2008 to obtain a 
nexus opinion on whether the Veteran has 
a gynecological disability due to service.  
If this health care provider is not 
available, the review will be conducted by 
another appropriate health care provider.  
The claims folder should be made available 
and reviewed by the health care provider.  
The following considerations will govern 
the opinion:

a. The claims folder and a copy 
of this remand will be made 
available to the reviewer for 
review in conjunction with the 
opinion, and the reviewer must 
specifically acknowledge receipt 
and review of these materials in 
any report generated.  

b. After reviewing the claims 
file, the reviewer must provide 
an opinion on whether the 
Veteran has a gynecological 
disability that was either 
caused or aggravated by service.  

c. In all conclusions, the 
reviewer must identify and 
explain the medical basis or 
bases, with identification of 
the evidence of record.  If the 
reviewer is unable to make a 
determination without resorting 
to mere speculation, he/she 
should so state.  

d. If the reviewer responds to 
the above inquiry that he/she 
cannot so opine without resort 
to speculation, the AMC/RO will 
attempt to clarify whether there 
is evidence that must be 
obtained in order to render the 
opinion non-speculative and to 
obtain such evidence.  

e. If the reviewer concludes 
that additional examination is 
necessary to provide the above 
opinion, an examination will be 
conducted.  

f. If an examination is conducted, 
any necessary tests or studies must 
be performed, and all clinical 
findings will be reported in detail 
and correlated to a specific 
diagnosis.  All findings and 
conclusions should be set forth in a 
legible report.  A rationale must be 
offered for all conclusions.

4.  The AMC/RO must arrange for 
examination of the Veteran by an 
appropriate health care provider to 
determine the nature and etiology of 
any gastrointestinal disability.  The 
claims folder should be made available and 
reviewed by the health care provider.  The 
following considerations will govern the 
examination:

a. The claims folder and a copy 
of this remand will be made 
available to the examiner for 
review in conjunction with the 
examination, and the examiner 
must specifically acknowledge 
receipt and review of these 
materials in any report 
generated.  

b. After reviewing the claims 
file and examining the Veteran, 
the examiner must provide an 
opinion on whether the Veteran 
currently has GERD that was 
caused or aggravated beyond 
normal progression by service.  

c. In all conclusions, the 
examiner must identify and 
explain the medical basis or 
bases, with identification of 
the evidence of record.  If the 
examiner is unable to make a 
determination without resorting 
to mere speculation, he/she 
should so state.  

d. If the examiner responds to 
the above inquiry that he/she 
cannot so opine without resort 
to speculation, the AMC/RO will 
attempt to clarify whether there 
is evidence that must be 
obtained in order to render the 
opinion non-speculative and to 
obtain such evidence.  

Any necessary tests or studies must be 
conducted, and all clinical findings will 
be reported in detail.  The report 
prepared must be typed.

5.  The AMC/RO will notify the Veteran 
that it is her responsibility to report 
for the above examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of a claim.  
38 C.F.R. §§ 3.158, 3.655 (2010).  In the 
event that the Veteran does not report for 
the aforementioned examination, 
documentation needs to be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

6.  Thereafter, the AMC/RO will review the 
claims files and ensure that the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  See 38 
C.F.R. § 4.2 (If the findings on an 
examination report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes).

7.  Thereafter, the AMC/RO will consider 
all of the evidence of record and re-
adjudicate the Veteran's claims for service 
connection for an upper back disability, a 
right elbow disability, a left shoulder 
disability, a right shoulder disability, 
GERD, and a gynecological disability, to 
include whether service connection for any 
of the musculoskeletal disabilities can be 
grant on a secondary basis.  If any of the 
benefits sought on appeal remains denied, 
the Veteran and his representative should 
be provided a supplemental statement of the 
case ("SSOC").  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for 
response.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

The RO and the Veteran are advised that the Board is obligated by 
law to ensure that the RO complies with its directives, as well 
as those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


